Title: To James Madison from Tench Coxe, 25 January 1815
From: Coxe, Tench
To: Madison, James


        
          Sir
          Philadelphia January 25. 1815
        
        I have the honor to offer to you my most grateful and respectful acknowledgements for the appointments of Midshipmen, conferred upon my two Sons, James & Henry. I have the particular satisfaction to state, that Commodore Rodgers, upon the evidence of Character & preparation in the case of the elder, has been so good as to station him on board the Guerriere frigate: and that Commodore Porter, upon the same grounds, has caused his selection of the younger to be laid, according to course in those cases, before the Secretary of the Navy. I only trouble you with these facts from the kind interest you have been pleased to manifest in my concerns.
        I have received a letter from my eldest Son Francis Sidney Coxe from N. orleans of the 19th. in which he mentions, that a determined spirit is manifested there by all classes, and he informs me, that having found it proper, in such a crisis, to suspend his commercial operations, he has been, with his corps, during the last three days under arms & on military duty. He writes evidently in a satisfactory state of mind, as to a confidence in the issue of the

pending conflict, in that interesting quarter. But were the Enemy to obtain possession of New Orleans, it could have no effect upon the ultimate success of the United States, as to all their real and just objects in the present contest. I beg leave to submit a confidential remark, that a constant observation of attending evidences & symptoms, on the continent of Europe, since the unprecedented change in its affairs of the spring of 1814, has convinced me, that Great Britain will not be able to effect a concert of the Crowns against the principles & form of our government. I am sorry to believe, not only that malignant designs of that nature were entertained in Britain, but that criminal hopes, of the same kind, were cherished in America. But, Sir, tho that crisis may have happily passed away, I humbly conceive, that the vigilance of the faithful should never be abated. I have the honor to be, with the most respectful Attachment, Sir your most faithful Servt.
        
          Tench Coxe
        
      